Citation Nr: 1823609	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for headaches.

2. Entitlement to service connection for headaches, to include as secondary to service-connected hypertension.

3. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for sleep apnea.

4. Entitlement to service connection for sleep apnea.

5. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right shoulder condition.

6. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left shoulder condition.

7. Entitlement to service connection for a neck condition.

8. Entitlement to service connection for a lumbar spine condition.

9. Entitlement to service connection for a right arm condition.

10. Entitlement to service connection for a left arm condition.

11. Entitlement to service connection for a right leg condition.

12. Entitlement to service connection for a left leg condition.

13. Entitlement to service connection for a right hip condition.

14. Entitlement to service connection for a left hip condition.

15. Entitlement to a rating in excess of 30 percent for service-connected depressive disorder.

16. Entitlement to a rating in excess of 10 percent for service-connected pes planus. 

17. Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the right foot. 

18. Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the left foot. 

19. Entitlement to a rating in excess of 10 percent for service-connected left knee limitation of extension. 

20. Entitlement to a rating in excess of 10 percent for service-connected left knee laxity.

21. Whether the reduction of right knee degenerative joint disease from 20 percent to 10 percent was proper.

22. Entitlement to an earlier effective date for the grant of service connection for depressive disorder. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2012 and April 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran filed a notice of disagreement in October 2017 with respect to the issues of entitlement to an increased rating for erectile dysfunction, special monthly compensation based on loss of use, an increased rating for hemorrhoids, an increased rating for rhinitis, an increased rating for hypertension, an increased rating for a left elbow scar, service connection for a respiratory condition, service connection for insomnia, service connection for degenerative arthritis of the right ankle, service connection for chronic fatigue, service connection for a left ankle condition, and service connection for urinary frequency.  These issues are still pending before the RO for issuance of a Statement of the Case and the Board does not have jurisdiction over them.

The issues of entitlement to service connection for a neck condition, entitlement to service connection for a lumbar spine condition, entitlement to an increased rating for left knee limitation of extension, and entitlement to an increased rating for left knee laxity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed rating decision dated in April 2006, the RO declined to reopen the Veteran's claim of entitlement to service connection for headaches.

2. Evidence received since the April 2006 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for headaches, and raises a reasonable possibility of substantiating the claim.

3. In an unappealed rating decision dated in March 2006, the RO declined to reopen the claim for entitlement to service connection for sleep apnea.

4. Evidence received since the March 2006 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for sleep apnea, and raises a reasonable possibility of substantiating the claim.

5. In an unappealed rating decision dated in May 2012, the RO reopened the Veteran's claim for entitlement to service connection for a right shoulder condition and denied the claim on the merits.

6. Evidence received since the May 2012 rating decision does not relate to unestablished facts necessary to substantiate the claim for entitlement to service connection for a right shoulder condition.

7. In an unappealed rating decision dated in May 2012, the RO reopened the Veteran's claim for entitlement to service connection for a left shoulder condition and denied the claim on the merits.

8. Evidence received since the May 2012 rating decision does not relate to unestablished facts necessary to substantiate the claim for entitlement to service connection for a left shoulder condition.

9. The Veteran's headache disability is at least as likely as not related to his service-connected depressive disorder, tinnitus, hypertension, and bilateral knee and foot disabilities.

10. The Veteran's sleep apnea is at least as likely as not related to his service-connected depressive disorder.

11. The Veteran was not diagnosed with a left or right arm condition.

12. The Veteran was not diagnosed with a left or right leg condition.

13. The Veteran was not diagnosed with a left or right hip condition.

14. For the entire period on appeal, the Veteran's depressive disorder is manifested by occupational and social impairment due to symptoms of depression, anxiety, chronic sleep impairment, and memory loss.

15. For the entire period on appeal, the Veteran's bilateral pes planus caused objective evidence of marked deformity, pain on manipulation and use accentuated, and tenderness of the feet improved by the use of orthotics.  

16. For the entire period on appeal, the Veteran's right foot degenerative joint disease causes no more than moderate symptoms.

17. For the entire period on appeal, the Veteran's left foot degenerative joint disease causes no more than moderate symptoms.

18. The Veteran was in receipt of a 20 percent rating for service-connected right knee degenerative joint disease from July 1996 to May 2011, a period of more than five years.

19. The May 2012 rating decision, the May 2014 Statement of the Case, and the August 2017 Supplemental Statement of the Case reducing the Veteran's disability rating for right knee degenerative joint disease all failed to consider the provisions of 38 C.F.R. § 3.344.

20. In October 1996, the RO granted service connection for depressive disorder and established an effective date of July 13, 1996.

21. The Veteran's August 2015 disagreement with the effective date for service connection for depressive disorder amounts to a freestanding claim.


CONCLUSIONS OF LAW

1.  The April 2006 decision that disallowed the reopening of the claim for service connection for headaches is final.  38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 3.104 , 20.1103 (2017).

2. New and material evidence has been received to reopen the claim for entitlement to service connection headaches.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The March 2006 decision that disallowed the reopening of the claim for service connection for sleep apnea is final.  38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 3.104 , 20.1103 (2017).

4. New and material evidence has been received to reopen the claim for entitlement to service connection sleep apnea.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5. The May 2012 decision that reopened and denied the Veteran's claim for entitlement to service connection for a right shoulder condition is final.   38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 3.104 , 20.1103 (2017).

6. New and material evidence has not been received to reopen the claim for entitlement to service connection a right shoulder condition.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

7. The May 2012 decision that reopened and denied the Veteran's claim for entitlement to service connection for a left shoulder condition is final.   38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 3.104 , 20.1103 (2017).

8. New and material evidence has not been received to reopen the claim for entitlement to service connection a left shoulder condition.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

9. The criteria for service connection for headaches have been met.  U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

10. The criteria for service connection for sleep apnea have been met.  U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

11. The Veteran does not have a left or right arm condition that was the result of a disease or injury incurred in or aggravated during active service.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

12. The Veteran does not have a left or right leg condition that was the result of a disease or injury incurred in or aggravated during active service.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

13. The Veteran does not have a left or right hip condition that was the result of a disease or injury incurred in or aggravated during active service.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

14. The criteria for a disability rating in excess of 30 percent for service-connected depressive disorder have not been met for any portion of the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

15. The criteria for a 30 percent disability rating, but no higher, for service-connected bilateral pes planus are met for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5280-5276 (2017).

16. The criteria for a disability rating in excess of 10 percent for service-connected right foot degenerative joint disease have not been met for any portion of the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5003-5284 (2017).

17. The criteria for a disability rating in excess of 10 percent for service-connected left foot degenerative joint disease have not been met for any portion of the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5003-5284 (2017).

18. Since the reduction of the rating for service-connected right knee degenerative joint disease from 20 percent to 10 percent was not in accordance with applicable law and regulations, the criteria for restoration of the 20 percent rating are met, effective May 9, 2011.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.13 (2017).

19. The October 1996 rating decision granting service connection for depressive disorder and assigning an effective date of July 13, 1996, is final. 38 U.S.C. § 7105 (2012).

20. The claim of entitlement to an earlier effective date for service connection for depressive disorder is dismissed as untimely filed.  38 U.S.C. § 7105; Rudd v. Nicholson, 20 Vet. App. 296 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The duty to notify has been met.  See VA correspondence dated March 2011, March 2014.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The record includes available service treatment records and VA treatment and examination reports.  The Board concludes the examinations in this case are adequate upon which to base a decision as they are predicated on a full review of the claims file, a history as provided by the Veteran, and an examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  The evidence of record is sufficient for the Board's review.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See U.S.C. § 5103A (2012); 38 C.F.R. §3.159 (2017).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The United States Court of Appeals for Veterans Claims held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The claims for entitlement to service connection for headaches, sleep apnea, and a left and right shoulder condition were initially denied by the RO in an October 1996 rating decision.  The RO indicated that the Veteran's claims were not well grounded.  Essentially, the RO found that there were no current, compensable diagnoses related to the Veteran's claims.  In a March 2006 rating decision, the RO determined that new and material evidence had not been presented to reopen the claim for entitlement to service connection for sleep apnea.  In an April 2006 rating decision, the RO determined that new and material evidence had not been presented to reopen the claim for entitlement to service connection for headaches.  In a May 2012 rating decision, the RO reopened the Veteran's claims for entitlement to service connection left and right shoulder conditions due to evidence of a current disability in both shoulders.  However, based on the results of a VA examination, the RO determined that the evidence failed to show that the Veteran's right and left shoulder impingement syndrome is related to service.  

The Veteran did not appeal these decisions and there is no indication that new and material evidence was received within a year of them.  The decisions, therefore, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

The evidence received since the final March 2006 rating decision regarding sleep apnea includes treatment records showing a diagnosis of sleep apnea and a November 2017 disability benefits questionnaire from Dr. H.S. indicating that the Veteran's service-connected depression "aided in the development of and permanently aggravates his obstructive sleep apnea."

The evidence received since the final April 2006 rating decision regarding headaches includes a November 2017 disability benefits questionnaire from Dr. H.S. indicating that it is as likely as not that the Veteran's headaches began in service and are "both caused and aggravated by his service connected depressive disorder, tinnitus, hypertension and chronic bilateral knee and foot pain."

The above evidence is new evidence because it was not previously before agency decisionmakers.  It is also material because when considered with the other evidence, it raises a reasonable possibility of substantiating the claims.  Further, for purposes of this decision, the credibility of this evidence is presumed.  As such, the evidence added to the record since the March 2006 and April 2006 rating decisions indicates that there is a nexus between the Veteran's claimed sleep apnea and headache disorders and his service-connected disabilities.  Therefore, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's claims for entitlement to service connection for sleep apnea and headaches.  

Regarding the Veteran's claims for right and left shoulder conditions, the evidence received since the final May 2012 rating decision includes updated treatment records.  While the Board finds that the evidence added to the record since the May 2012 rating decision is new, as it was not previously submitted to the agency decisionmakers, the Board finds that the evidence is not material.  There is no new evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims for entitlement to service connection for a right shoulder condition and entitlement to service connection for a left shoulder condition.  There is no evidence pointing to a nexus between any shoulder conditions and the Veteran's period of active service.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claims.

Accordingly, because new and material evidence has not been submitted, the Board finds that reopening of the claims of entitlement to service connection for a right shoulder condition and a left shoulder condition is not warranted.
III. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as degenerative joint disease (arthritis), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown if "the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Service connection may also be awarded on secondary basis for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A. Headaches

 The Veteran contends that his current headache disability is related to his service-connected disabilities.  

The Veteran submitted a November 2017 disability benefits questionnaire from Dr. H.S. noting that he has tension headaches.  The Veteran also noted migraine headaches during VA treatment in August 2001.  Accordingly, the requirements of Wallin element (1) have been met. 

The Veteran is currently service-connected for depressive disorder, bilateral knee disabilities, bilateral foot disabilities, tinnitus, and hypertension.  As such, the requirements of Wallin element (2) have been met.  

As noted above, the private opinion from Dr. H.S. indicates a review of the Veteran's treatment records and an interview with the Veteran.  Based on current medical literature and the examiner's experience, Dr. H.S. found it is "as likely as not that this veteran's headaches began in service and are both caused and aggravated by his service connected depressive disorder, tinnitus, hypertension and chronic bilateral knee and foot pain."  There is no medical evidence to the contrary.  Accordingly, the Board finds that the requirements of Wallin element (3) have been met.  Service connection for headaches is granted. 

B. Sleep Apnea

The Veteran contends that his obstructive sleep apnea is related to his service-connected psychiatric disorder.  

The Veteran's VA treatment records include an August 2004 sleep disorder consultation where it is noted that he has obstructive sleep apnea with C-PAP titration.  Accordingly, the requirements of Wallin element (1) have been met. 

The Veteran is currently service-connected for depressive disorder, effective from July 1996.  As such, the requirements of Wallin element (2) have been met.  

As noted above, the Veteran submitted a private opinion from Dr. H.S. who indicated a review of the Veteran's treatment records and an interview with the Veteran.  Based on current medical literature and the examiner's experience, Dr. H.S. found it is "as likely as not the veteran's depression aided in the development of and permanently aggravates his obstructive sleep apnea."  There is no medical evidence to the contrary.  Accordingly, the Board finds that the requirements of Wallin element (3) have been met.  Service connection for obstructive sleep apnea is granted. 

C. Arms, Legs, and Hips

The Veteran claims service connection for a right and left arm condition, a right and left leg condition, and a right and left hip condition.  The Board notes that the Veteran is currently service connected for bilateral knee disabilities and residuals of a left elbow injury.  As noted above, a claim for entitlement to service connection for bilateral shoulder disabilities is not reopened.  He has separate claims regarding a left wrist disability and bilateral ankle disabilities.  Accordingly, the Board interprets the instant claims to relate to other disabilities of the arms, legs, and hips. 

The Veteran has not been diagnosed with a disability of either arm, leg, or hip at any time during the appeal period.  Whether service connection is claimed on direct, secondary, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a currently diagnosed disability of the arms, legs, or hips, nor has any medical evidence of such been received by VA.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied.  38 U.S.C. § 1110; McLain, 21 Vet. App. at 321; Romanowsky, Id.  

The Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a right and left arm condition, a right and left leg condition, and a right and left hip condition, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.   See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

IV. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The provisions regarding the avoidance of pyramiding also do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017).  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2017).  

A. Depressive Disorder

The Veteran's service-connected depressive disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434 as 30 percent disabling.  He asserts that a higher rating is warranted.

Major depressive disorder is rated under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under these criteria, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders.  

As this claim was certified to the Board after August 4, 2014, it is governed by the DSM-5.  See 79 Fed. Reg. 45, 093, 45,094 (Aug. 4, 2014).  

During a December 2014 VA examination, the examiner noted that the Veteran was diagnosed with Major Depressive Disorder.  The examiner found the Veteran's overall functioning consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he has 3 adult children, one who resided with him.  He was working full time for Wounded Warriors, where he had been for the previous 7 years.  The Veteran reported being prescribed medication since 1991 for his depressive disorder and indicated he had been in individual therapy in the past which was helpful.  He indicated that he was hoping to have more therapy as his symptoms were not abating.  The examiner noted that the Veteran endorsed a depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  He was noted to be capable of managing his financial affairs.  The examiner stated that the Veteran needed to seek follow up care for his bereavement in addition to his low mood/low enthusiasm for life.  However, the examiner stated that the Veteran did not appear to pose any threat of danger or injury to self or others.   

During a July 2017 VA examination, the examiner noted that the Veteran is diagnosed with unspecified depressive disorder.  The examiner found the Veteran's overall functioning consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he is a widower and lives alone.  He has 2 grown sons and 2 grown daughters.  He does water aerobics and works out.  He reported having quite a few friends and being very close with a minister, referring to him as "like a brother".  The Veteran said he was currently employed.  He denied any current mental health treatment but was prescribed medication, which had run out.  He denied recent inpatient mental health treatment and stated that he tries to stay busy which is helpful for his mental health.  He reported a depressed mood since his wife passed away in 2005 but stated he is writing a book about the loss.  He has continued grief about her passing.  He averages a few hours of sleep per night and has some anxiety and thoughts about his service.  The Veteran endorsed a depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  He was described as alert and oriented.  He was cooperative with the examination.  His speech was fluent and normal in rate and tone.  The Veteran's thought process was linear.  His mood was euthymic and his affect was full range.  The Veteran denied suicidal and homicidal ideation and denied audio and visual hallucinations.  The Veteran's memory was intact.  The examiner noted that the Veteran is capable of managing his financial affairs.  

Based on the above, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected depressive disorder is not warranted at any time during the appeal period.  Although there is evidence of some impairment of memory, the Veteran was noted to have normal speech with a linear thought process.  Additionally, his affect was full range and he did not indicate he suffered from panic attacks.  The Veteran maintained full time employment, indicated he had "quite a few" friends, and even participated in water aerobics.  The Board is aware that the presence of certain symptoms is not necessarily determinative.  Rather, the Board should review the overall occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  However, the Board does not find that the Veteran's symptoms most nearly approximate occupational and social impairment with reduced reliability and productivity.    

The Board has considered the lay evidence.  The Board is fully aware that the Veteran is competent to report his psychiatric symptomatology.  There is no indication that the examination reports are not an accurate reflection of the Veteran's complaints.  Additionally, the medical findings discussed directly address the Veteran's contentions and the criteria under which his psychiatric disability is evaluated.  The medical evidence indicates the Veteran has had no more than mild to moderate symptoms, such as sleep impairment, depressed mood, anxiety, and mild memory loss, which is consistent with no greater impairment than that contemplated by the current 30 percent disability rating.

Accordingly, the Board finds that a rating in excess of 30 percent for depressive disorder is not warranted at any point during the appeal period.  The benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017).

B. Pes Planus

The Veteran's service-connected pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5280-5276 as 10 percent disabling.  He asserts that a higher rating is warranted.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, Diagnostic Code 5280-5276 indicates hallux valgus (Diagnostic Code 5280) rated under Diagnostic Code 5276 for flatfoot, acquired.  

Under Diagnostic Code 5276 for bilateral pes planus, a 10 percent rating is assigned for moderate symptoms, to include weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

For metatarsalgia, anterior (Morton's disease), a 10 percent rating is assigned for unilateral or bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

For hallux valgus, unilateral, a 10 percent rating is assigned if operated with resection of metatarsal head or if equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

For hallux rigidus, unilateral, a 10 percent rating is assigned for severe symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5281.

For other foot injuries, a 10 percent rating is assigned for a moderate foot disability, a 20 percent rating is assigned for moderately severe foot disability, and the maximum 30 percent rating is assigned for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

During a January 2015 VA examination, the Veteran was noted to have bilateral flat foot (pes planus), right side hallux valgus, bilateral plantar fasciitis, and bilateral osteoarthritis of the feet.  The Veteran reported a burning sensation on the bottoms of his feet.  He denied flare-ups and functional loss due to the disability.  He did endorse pain on use of both feet that was accentuated on manipulation.   There was no indication of swelling on use and there were no characteristic calluses observed.  The Veteran used arch supports for pain relief.  He also indicated that he had extreme tenderness of plantar surfaces on both feet but stated that the tenderness was improved by orthopedic shoes or appliances.  He had bilateral decreased longitudinal arch height on weight-bearing.  There was objective evidence of marked deformity of both feet, described as marked pronation that was improved by orthopedic shoes or appliances.  For both feet, the weight-bearing line fell over or medial to the great toe.  There was evidence of "inward" bowing of the Achilles' tendon on both feet.  He did not have marked inward displacement or severe spasm of the Achilles' tendon on manipulation of either foot.  There was no evidence of Morton's disease or  hammer toe.  The Veteran had mild or moderate symptoms due to hallux valgus on the right foot but he had not undergone surgery for the condition.  There was no indication of hallux rigidus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  

A podiatry treatment note dated in June 2017 indicates that the Veteran has a history of plantar fasciitis and that his foot orthotics were worn down.  The podiatrist also noted that the Veteran had a callus noted at the pulp portion of the left second and first toes.

Based on the above, the Board concludes that the Veteran's overall bilateral foot pes planus disability picture warrants a 30 percent rating, but no higher, for the entire period on appeal.  The evidence shows that the Veteran's bilateral pes planus is manifested by objective evidence of marked deformity, described as pronation.  The examiner also indicated that there was pain on manipulation and use of the feet that was accentuated.  The June 2017 podiatry note even indicated that the Veteran has a callus on his left foot, though it is not clear that it is a characteristic callus of pes planus.  While the January 2015 VA examiner did not find evidence of swelling on use or characteristic callosities, the Board finds that the Veteran's overall disability picture is most closely approximated by a 30 percent rating for severe bilateral pes planus under Diagnostic Code 5276.  However, as the evidence shows that the Veteran's symptomatology is improved by orthopedic inserts and there is no evidence of marked inward displacement or severe spasm of the tendo achillis on manipulation, the requirements for a rating in excess of 30 percent have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered whether a higher or separate rating is warranted based on other potentially applicable diagnostic codes for the Veteran' s bilateral foot disability during the appeal period.  There is no lay or medical evidence showing that the Veteran's service-connected foot disability was manifest by or more nearly approximates weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones in the right foot during this period.  As such, Diagnostic Codes 5277,  5278, 5279, 5281, 5282, and 5283 are not applicable.

As for the additional diagnosis of hallux valgus on the right foot, the evidence does not reveal that the Veteran's hallux valgus was operated with resection of metatarsal head or that it was manifest by severe symptoms that were equivalent to amputation of the great toe as to warrant a separate compensable rating for hallux valgus under Diagnostic Code 5280. 

The Board has also considered the Veteran's service-connected bilateral pes planus under the diagnostic code for other foot injuries during the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The evidence establishes that the Veteran's bilateral foot disability is attributed to diagnoses specifically listed in the Rating Schedule.  Therefore, a disability rating under Diagnostic Code 5284, which contemplates "other" foot injuries, is not appropriate.  See Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  In this regard, the Court in Copeland specifically found that a disability rating under Diagnostic Code 5284 was inappropriate where a veteran had diagnosed conditions of pes planus and hallux valgus, holding that where "a condition is listed in the schedule, rating by analogy is not appropriate.  In other words, [a]n analogous rating . . . may be assigned only where the service-connected condition is unlisted."  Id.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral pes planus; however, the record does not contain evidence showing various levels of severity of the Veteran's foot symptomatology during the appeal period.  Therefore, assigning additional staged ratings for the bilateral foot disability is not warranted.

C. Right and Left Foot Degenerative Joint Disease

The Veteran's service-connected degenerative joint disease of the right foot and degenerative joint disease of the left foot are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5284 as 10 percent disabling, each.  Here, Diagnostic Code 5003-5284 indicates degenerative arthritis of the feet (Diagnostic Code 5003) rated under Diagnostic Code 5284 for other foot injuries.  He asserts that a higher rating is warranted.  

As noted above, for other foot injuries, a 10 percent rating is assigned for a moderate foot disability, a 20 percent rating is assigned for moderately severe foot disability, and the maximum 30 percent rating is assigned for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

During the January 2015 VA foot examination, the examiner noted that the Veteran had bilateral osteoarthritis of the feet.  The examiner further noted that the Veteran has pain in his left foot in the area of the metatarsals and they are tender to palpation.  An x-ray of the foot showed accessory ossification between the heads of the first and second metatarsals.  It was described as a moderate level of severity on both feet.  The condition did not chronically compromise weight bearing but did require arch supports, custom orthotic inserts, or shoe modifications.  There was no evidence of foot surgery.  The condition caused pain on movement and weight-bearing in both feet.  There was no evidence that pain, weakness, fatigability, or incoordination significantly limits functional ability during flare-ups or when the feet are used repeatedly over time.  The Veteran did not use any assistive devices as a normal mode of locomotion and the examiner did not find functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  

During a July 2017 VA ankle examination, the examiner noted that the Veteran has arthritic changes in his feet.   

Based on the above, the Board finds that ratings in excess of 10 percent for right and left foot degenerative joint disease are not warranted.  The evidence of record clearly demonstrates that the Veteran's symptoms more closely reflect a moderate bilateral foot condition, rather than a moderately severe condition.  Throughout the appeal period, the Veteran's bilateral foot condition caused pain on movement and weight-bearing.  However, there is no evidence of flare-ups of the condition or evidence that pain, weakness, fatigability, or incoordination significantly limits functional ability.  The January 2015 examiner even found the symptoms caused by the Veteran's degenerative joint disease of the right and left feet to be moderate.  As such, the Board finds the Veteran's right and left foot degenerative joint disease most closely approximates a 10 percent disability rating each for moderate symptoms.

The Board has considered whether a higher rating was available under the other various diagnostic codes pertaining to the feet.  However, as indicated above, there is no lay or medical evidence showing that the Veteran's service-connected foot disability was manifest by or more nearly approximates weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones in the right foot during this period.  Additionally, there is no basis for assigning a compensable rating for hallux valgus.  The Veteran's bilateral pes planus is separately service-connected and compensated.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca have also been considered.  However, an increased rating is not warranted during the period on appeal on the basis of functional loss due to pain or weakness in this case, as those symptoms are already contemplated by the criteria of Diagnostic Code 5284.  The Veteran's symptoms are supported by pathology consistent with the assigned ratings.

The Board has considered the Veteran's statements regarding the severity of his right and left foot degenerative joint disease.  The Veteran is competent to report pain in his feet.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. §§ 4.71a, or 4.104 with respect to determining the severity of his service-connected right and left foot degenerative joint disease.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for ratings in excess of 10 percent for right and left foot degenerative joint disease.  The benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017).

V. Rating Reduction

In February 2011, the Veteran filed a claim for an increased rating for his right knee degenerative joint disease.  In a May 2012 rating decision, the RO decreased the Veteran's right knee disability rating from 20 percent to 10 percent, effective May 9, 2011.  The Veteran appeals this reduction.

The matter of the reduction in the assigned disability rating for the Veteran's service-connected right knee disability does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  Accordingly, the Board shall limit its decision here to the propriety of the reduction regarding that disability.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The RO must also notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2017).  Because the right knee reduction in rating did not result in an overall reduction of compensation payments, this procedural requirement does not apply.

The Board must next address whether the reduction was warranted.  A Veteran's disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  See 38 U.S.C. § 1155.  Additionally, in certain rating reduction cases, the recipients of VA benefits are to be afforded greater protections.  These additional protections apply in cases involving ratings that have continued for long periods of time at the same level (that is, five years or more), such as here.
  
Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

In considering the propriety of a reduction, VA must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Historically, an October 1996 rating decision granted service connection for a right knee disability, and assigned a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257, effective from July 1996.  

In February 2011, the Veteran filed a claim for an increased rating for his service-connected right knee disability.

In a May 2012 rating decision, the AOJ reduced the rating for the Veteran's right knee degenerative joint disease from 20 to 10 percent, effective May 9, 2011, based on improved range of motion findings noted in VA examination reports from January 2006 and May 2011.

Because the Veteran's 20 percent rating had been in effect more than five years at the time of the May 2012 rating decision, 38 C.F.R. § 3.344(a) and (b) are applicable.  However, the May 2012 rating decision, the May 2014 Statement of the Case, and the August 2017 Supplemental Statement of the Case all fail to reflect consideration of the provisions of 38 C.F.R. § 3.344.  Specifically, these AOJ decisions all fail to address whether the January 2006 and May 2011 VA examination reports were as full and complete as the examination upon which the original rating was established.  Additionally, these AOJ decisions all fail to discuss whether the evidence demonstrated a material improvement that would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio as such omissions are error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 20 percent disability rating for the Veteran's service-connected right knee degenerative joint disease is restored, effective May 9, 2011.

VI. Earlier Effective Date

By way of background, the Veteran filed a claim for service connection for major depressive disorder  in July 1996.  In an October 1996 rating decision, the claim was granted and assigned an effective date of July 13, 1996, the date the Veteran filed his claim.  

In July 2014, the Veteran filed a claim for entitlement for an increased rating for his mental condition.  In an April 2015 rating decision, an increased rating was denied.  The Veteran filed a notice of disagreement with respect to the effective date of his award of service connection for depressive disorder.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

However, the Board observes that there is no such thing as a freestanding claim for an earlier effective date, because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C. § 7105.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, applicable law afforded the Veteran one year after the issuance of the October 1996 rating decision to file a formal appeal of that  decision, which as stated above, granted service connection for depressive disorder, and assigned an effective date of July 13, 1996.  38 C.F.R. § 20.302 (2017).  Because the Veteran did not file a timely formal appeal, the effective date assigned by the October 1996 rating decision is final.

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).  Previous determinations that are final and binding, including decisions regarding service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  In this case, the Veteran is precluded from filing an additional earlier effective date claim, other than on the basis of CUE.

Accordingly, the Board finds that the Veteran's freestanding claim of entitlement to an earlier effective date for service connection for depressive disorder is dismissed without prejudice to the Veteran filing a subsequent CUE claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


ORDER

The claim for entitlement service connection for headaches is reopened.

The claim for entitlement service connection for sleep apnea is reopened.

The claim for entitlement service connection for a right shoulder condition is not reopened.

The claim for entitlement service connection for a left shoulder condition is not reopened.

Service connection for headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for sleep apnea is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a right arm condition is denied.

Service connection for a left arm condition is denied.

Service connection for a right leg condition is denied.

Service connection for a left leg condition is denied.

Service connection for a right hip condition is denied.

Service connection for a left hip condition is denied.

A rating in excess of 30 percent for service-connected depressive disorder is denied.

A rating of 30 percent, but no higher, is granted for the Veteran's service-connected bilateral pes planus for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for service-connected right foot degenerative joint disease is denied.

A rating in excess of 10 percent for service-connected left foot degenerative joint disease is denied.  

Restoration of the 20 percent rating for service-connected right knee degenerative joint disease is granted, effective May 9, 2011.

The claim for entitlement to an earlier effective date for the award of service connection for depressive disorder is dismissed.  


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's remaining claims can be adjudicated.  

The Veteran claims entitlement to service connection for neck and lumbar spine disabilities.  His service treatment records include notation of a July 1984 forklift incident during which he injured his shoulders and a November 1989 complaint of left side lower back pain.  Additionally, a February 2017 x-ray of the Veteran's chest showed degenerative changes within the thoracic spine.  The Board finds that the low threshold standard established by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) has been met.  As such, the Veteran should be afforded a VA examination to assess the nature and etiology of his current thoracic spine disability is it relates to his claims for service connection for neck and lumbar spine conditions.  

Additionally, the Veteran's most recent knee examination was in June 2013.  Unfortunately, the Board finds that the examination is not adequate to adjudicate the Veteran's claim for an increased rating for his left knee disability based on limitation of extension and laxity.  Specifically, the Court has recently found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  This may in many instances result in a previous examination being found inadequate.  The June 2013 examination did not include range of motion testing of active motion, passive motion, in weight-bearing and nonweight-bearing for the Veteran's left knee disability.  As such, the Veteran must be afforded an examination that meets the requirements set forth in Correia.  

While in remand status, all pertinent, outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain all outstanding treatment records pertinent to the Veteran's claims.

2. Thereafter, schedule an appropriate VA examination to address the nature and etiology of the Veteran's claimed neck and lumbar spine conditions.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  After the foregoing has been completed, please provide an opinion on the following:

(a) Diagnose any current neck disability.

(b) For each neck disability diagnosed, is it at least as likely as not (50 percent or more probability) that the disability had its onset in or is etiologically-related to the Veteran's period of active duty service?

(c) Diagnose any current lumbar spine disability.

(d) For each lumbar spine disability diagnosed, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in or is etiologically-related to the Veteran's period of active duty service?

The examiner's attention is called to the Veteran's in-service shoulder complaints related to a July 1984 forklift incident and his November 1989 low back complaints.  Additionally, the examiner should note the February 2017 diagnosis of degenerative changes within the thoracic spine.  

In rendering the requested opinions, the examiner should consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA and private medical records.  

3. After the development in directive (1), the Veteran should be provided a VA examination to assess the current severity of his service-connected left knee disabilities.  Any indicated studies should be performed.  The examiner must be provided access to the electronic claims file and a copy of this remand, and he or she must indicate review of these items in the examination report.

Complete range of motion testing of both knees should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Active and passive range of motion testing as well as weight-bearing and nonweight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  Further, if any test is not deemed warranted or cannot be completed, such should be identified and explained.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


